NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2691-19

KENNETH REID,

          Plaintiff-Appellant,

v.

CITY OF PLAINFIELD,
ADRIAN MAPP, and
CARL RILEY,

     Defendants-Respondents.
__________________________

                   Submitted March 1, 2021 – Decided September 14, 2021

                   Before Judges Messano, Hoffman, and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Docket No. L-3967-17.

                   O'Connor, Parsons, Lane & Noble, LLC, attorneys for
                   appellant (Gregory B. Noble and Robert A. Ballard, III,
                   of counsel; Meredith Mona, on the briefs).

                   Rainone Coughlin Minchello, LLC, attorneys for
                   respondents City of Plainfield and Adrian Mapp (John
                   F. Gillick, of counsel and on the brief).
            Antonelli Kantor, PC, attorneys for respondent Carl
            Riley (Jarrid H. Kantor and Yulieika Tamayo, on the
            brief).

PER CURIAM

      Plaintiff Kenneth Reid appeals the January 24, 2020 summary judgment

orders of the Law Division that dismissed his second amended complaint

(complaint) with prejudice. His complaint alleged violations of the New Jersey

Law Against Discrimination (LAD), N.J.S.A. 10:5-1 to -42, against defendants,

the City of Plainfield (City), Adrian O. Mapp, the Mayor of Plainfield, and Carl

Riley (Riley), the Police Director of Plainfield. We reverse these orders and

remand for further proceedings.

                                       I.

      Plaintiff was employed by the City of Plainfield Police Department

(Department) as a lieutenant. On December 2, 2015, the Department received a

call about a motor vehicle accident involving an intoxicated driver. The officers

who responded to the scene noted the driver was not conscious or able to

communicate. Suspecting the driver was intoxicated, they requested a blood

draw search warrant, but the Assistant Prosecutor would not approve this

without properly identifying the driver. The officers later misrepresented they

had obtained the driver's identity, and a search warrant was issued.


                                                                           A-2691-19
                                       2
      One of the officers became uncomfortable with what occurred and advised

plaintiff. Plaintiff never notified the Union County Prosecutor's Office about

what occurred, although he said he would. The Prosecutor's Office became

aware of the issue and investigated it. It did not authorize criminal charges, but

because plaintiff had not notified the Prosecutor's Office, it recommended

administrative discipline against him for the failure to supervise, and against the

other officers for their involvement.

      The Department commenced an internal investigation. Approximately a

week later, plaintiff was admitted to the hospital having suffered a minor stroke.

While he was hospitalized, Riley and another officer visited. Plaintiff testified

Riley and the other officer asked him how old he was and when he was

considering retirement. He testified Riley referenced the potential disciplinary

charges and told him these charges could "go away" if he retired. Plaintiff

interpreted these statements as a threat.

      On February 24, 2016, plaintiff received a preliminary notice of

disciplinary charges pending a final hearing. The charges included negligence

in his duties as a watch commander, failure to take appropriate action of illegal

activity, failure to provide proper training, wasting public resources, failure to

report perjury, failure to report to the Police Director, providing misleading


                                                                             A-2691-19
                                        3
information to the Prosecutor's Office, and failure to notify them of perjury. He

was charged with conduct unbecoming a public employee, N.J.A.C. 4A:2-

2.3(a)(6), and "other sufficient cause" for failing to properly supervise, N.J.A.C.

4A:2-2.3(a)(12).

      Plaintiff and the City, including the Department, entered into a Stipulation

of Settlement (Stipulation) on April 29, 2016, that settled the disciplinary

charges. Plaintiff was represented by counsel. Under the Stipulation, plaintiff

retired from the Department and agreed to withdraw his request for a hearing of

the disciplinary charges. He acknowledged he "did not engage in the proper

supervision of subordinates," and he did not advise the Prosecutor's Office or

others about the "conduct of subordinate officers under [his] command." He

acknowledged the "[d]isciplinary [c]harges were not racially motivated." The

Stipulation provided the Department withdraw all pending disciplinary issues

against plaintiff. He retired in "good standing."

      The Stipulation included "Release" and "Knowing and Voluntary Waiver"

provisions. Relevant here, paragraph ten provided:

            Release. As inducement for the City to enter into this
            Agreement, Employee hereby withdraws his request for
            a hearing on this disciplinary matter waives (sic).
            Further he waives his right to appeal pursuant to
            N.J.S.A. 40A:14-150, and accepts the above-described
            terms of settlement of this matter, and does remise,

                                                                             A-2691-19
                                        4
              release and forever discharge the City and its members
              of the governing body, including all of its divisions,
              departments, employees and agents from any and all
              debts, obligations, suits, actions, causes of action,
              claims or demands, in law or in equity, which Employee
              now has, or hereafter can, shall or may have, with
              respect to the subject matter of this disciplinary action.

      Paragraph eleven provided:

              Knowing and Voluntary Waiver.                   Employee
              acknowledges that in the execution of this Agreement
              he is effecting a knowing and voluntary waiver of any
              claims, liabilities or causes of action against the City
              and any of its members of the governing body,
              employees, agents, successors and assigns of the
              Township by reason of the subject matter of this
              disciplinary action or issue.          Employee further
              acknowledges that he has discussed the terms of this
              Agreement with his attorney, . . . and that [he] has
              answered any questions [plaintiff] may have regarding
              this matter to [plaintiff]'s full satisfaction. [Plaintiff]
              also hereby agrees and acknowledges that he has been
              fully, fairly and adequately represented by [his
              attorney] in this matter.

      On November 7, 2017, plaintiff filed a discrimination complaint against

defendants.    It was amended twice.        As amended, Count One alleged age

discrimination contrary to the LAD "because [plaintiff] was [fifty-eight] at the

time of his forced retirement." Count Two alleged that plaintiff was the victim

of "hostile work environment disability and/or perceived disability harassment

and discrimination" by defendants because they allegedly harassed and


                                                                            A-2691-19
                                          5
intimidated him during his medical leave. Count Three alleged defendants were

liable for "aiding and abetting" discrimination or harassment of plaintiff.

Plaintiff sought back pay, front pay, compensatory and punitive damages,

attorney's fees and costs.

      On December 27, 2019, defendants filed motions for summary judgment

predicated on the Stipulation. On January 24, 2020, following oral argument,

the trial court granted defendants' summary judgment motions, dismissing

plaintiff's complaint with prejudice. In its statement of reasons, the trial court

determined "[p]laintiff entered into a valid waiver and release of all claims

against [d]efendants, including claims under the LAD."          It found plaintiff

entered into "a 'knowing and voluntary waiver of any claims, liabilities or causes

or action[.]'" Noting that plaintiff was represented by counsel and was aware of

pending disciplinary charges, the trial court found plaintiff was allowed to retire

in good standing, "[i]n exchange for the dismissal of the pending disciplinary

charges." The trial court found,

            [p]laintiff cannot defeat this summary judgment motion
            by arguing that the language in the Stipulation of
            Settlement is not clear or unambiguous. The Court
            finds that there are no genuine issues of material fact
            regarding the language of the agreement or the intent of
            the parties in entering into the agreement.



                                                                             A-2691-19
                                        6
      Plaintiff argues on appeal that the trial court erred in finding the

Stipulation was a waiver by plaintiff of all his claims against defendants under

the LAD. He contends the judge should have found the Stipulation's language

was "unclear and ambiguous" because it did not mention age or disability

discrimination. Plaintiff contends the hostile work environment claim is a

separate and distinct claim that is not encompassed by the Stipulation, and there

are genuine issues of material fact that should have precluded summary

judgment.

                                       II.

      We review a court's grant of summary judgment de novo, applying the

same standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017).

Summary judgment must be granted if "the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016) (quoting R. 4:46-2(c)).

      The central issue in this case is whether plaintiff released all claims

against defendants by entering into the Stipulation. "The scope of a release is


                                                                            A-2691-19
                                        7
determined by the intention of the parties as expressed in the terms of the

particular instrument, considered in the light of all the facts and circumstances."

Bilotto v. Accurate Forming Corp., 39 N.J. 184, 203 (1963). Questions about

intent "cannot ordinarily be fairly disposed of on affidavits in a summary

judgment application." Id. at 204 (citation omitted).

      In interpreting the intent of the parties to a contract, the contract "must be

read as a whole, in 'accord with justice and common sense.'" Cumberland Ctny.

Improvement Auth. v. GSP Recycling Co., Inc., 358 N.J. Super. 484, 497 (App.

Div. 2003) (quoting Krosnowski v. Krosnowski & Garford Trucking, Inc., 22

N.J. 376, 387 (1956)). "A general release, not restricted by its terms to particular

claims or demands, ordinarily covers all claims and demands due at the time of

its execution and within the contemplation of the parties." Bilotto, 39 N.J. at

204 (citations omitted).

      The trial court relied on Swarts v. Sherwin-Williams, Co., 244 N.J. Super.

170 (App. Div. 1990), in reaching its conclusion that plaintiff knowingly and

voluntarily waived his claims against defendants. In Swarts, the plaintiff signed

a release and covenant not to sue his prior employer to obtain a special severance

allowance as part of his retirement. 244 N.J. Super. at 172. We affirmed the




                                                                              A-2691-19
                                         8
trial court's dismissal of the plaintiff's complaint by adopting a "totality of the

circumstances approach for determining the validity of such waivers." Ibid.

      The waiver the plaintiff signed in Swarts provided it was in "full

satisfaction of any and all claims or demands" that he had "arising either directly

or indirectly out of [his] present or past employment relationship." Id. at 175.

He then sued his former employer alleging age discrimination under the LAD.

In an affidavit, the plaintiff alleged there was a genuine issue of material fact

about whether he intended to waive the age discrimination claim even t hough it

apparently was not disputed he had "full awareness" of these rights based on a

letter he sent to the former employer. Id. at 178. We were "satisfied the trial

judge correctly concluded plaintiff voluntarily and knowingly waived any age

discrimination claim he had." Ibid.

      In the present appeal, the trial court dismissed plaintiff's complaint finding

the Stipulation was a "valid waiver and release" of all of plaintiff's claims

including all LAD claims. The court quoted from the Stipulation that it was a

"voluntary waiver of any claims, liabilities or causes of action[.]" However, the

actual sentence said that plaintiff released defendants from claims plaintiff

"now has, or hereafter can, shall or may have, with respect to the subject matter

of this disciplinary action." The waiver paragraph contained the same reference


                                                                              A-2691-19
                                         9
to "disciplinary action." This was a critical omission by the trial court and

distinct from Swarts where the waiver was of claims arising from the

"employment relationship." Reference in the Stipulation to the "disciplinary

action" might have been intended as a limitation.

      The trial court also did not consider whether there were genuine issues of

material fact about plaintiff's claims. Plaintiff contended there was an ongoing

scheme by defendants to pressure and harass him into retiring. He argued the

evidence showed a prima facie case of age and disability discrimination and

hostile work environment claim. At the summary judgment stage, the trial court

is to view the evidence "in a light most favorable to the non-moving party" to

determine if there are genuine issues of material fact. Brill v. Guardian Life Ins.

Co. of Am., 142 N.J. 520, 540 (1995). The trial court did not undertake this

type of analysis. We are constrained to reverse the summary judgment orders

and remand. The trial court may consider any other arguments defendants raised

when they sought summary judgment which were not addressed.

      Reversed and remanded. We do not retain jurisdiction.




                                                                             A-2691-19
                                       10